

117 S1205 IS: Iran Nuclear Deal Advice and Consent Act of 2021
U.S. Senate
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1205IN THE SENATE OF THE UNITED STATESApril 19, 2021Mrs. Blackburn (for herself, Mr. Cramer, Mr. Rounds, Mr. Daines, Mr. Cruz, Mr. Tillis, Ms. Ernst, Mr. Scott of Florida, and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo prohibit the use of Federal funds relating to rejoining the Joint Comprehensive Plan of Action with Iran unless the President commits to submitting any successor agreement to the Senate for its advice and consent as a treaty.1.Short titleThis Act may be cited as the Iran Nuclear Deal Advice and Consent Act of 2021. 2.Limitation on use of funds to rejoin the Joint Comprehensive Plan of ActionNotwithstanding any other provision of law, no Federal funds may be obligated or expended in furtherance of rejoining the Joint Comprehensive Plan of Action signed at Vienna on July 14, 2015, by Iran and by France, Germany, the Russian Federation, the People’s Republic of China, the United Kingdom, and the United States (including all implementing materials and agreements related to the Joint Comprehensive Plan of Action) (in this section referred to as the JCPOA) unless the President submits in writing to the House of Representatives and the Senate the commitment of the President to submitting any JCPOA successor agreement to the Senate for advice and consent as a treaty rather than as an international agreement.